SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1229
KA 12-02178
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TRAVIS MARTIN, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered October 18, 2012. The judgment convicted
defendant, upon a nonjury verdict, of criminal trespass in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a
nonjury verdict of criminal trespass in the second degree (Penal Law §
140.15 [1]), defendant contends that the conviction is not supported
by legally sufficient evidence and that the verdict is against the
weight of the evidence based on his assertion that he had permission
to enter the victim’s apartment. We reject those contentions.
Viewing the evidence in the light most favorable to the People (see
People v Williams, 84 NY2d 925, 926), we conclude that it is legally
sufficient to support the conviction (see generally People v Bleakley,
69 NY2d 490, 495). The victim and her daughter both testified that
defendant and the victim had broken up several weeks prior to the
incident and that defendant did not have permission to enter the
apartment on the date at issue. Further, viewing the evidence in
light of the elements of the crime in this nonjury trial (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally Bleakley, 69 NY2d at
495). Although a different verdict would not have been unreasonable
(see Danielson, 9 NY3d at 348), we conclude that, “[b]ased on the
weight of the credible evidence, [Supreme C]ourt . . . was justified
in finding the defendant guilty beyond a reasonable doubt” (id.; see
People v Romero, 7 NY3d 633, 642-643). “ ‘Great deference is to be
accorded to the [factfinder]’s resolution of credibility issues based
upon its superior vantage point and its opportunity to view witnesses,
observe demeanor and hear the testimony’ ” (People v Gritzke, 292 AD2d
                                 -2-                          1229
                                                         KA 12-02178

805, 805-806, lv denied 98 NY2d 697), and we perceive no reason to
disturb the court’s credibility determinations.




Entered:   November 21, 2014                    Frances E. Cafarell
                                                Clerk of the Court